Citation Nr: 0948893	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1968 until 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Nashville, Tennessee.  

The September 2005 rating decision, in pertinent part, also 
denied service connection for prurigo nodularis (claimed as 
prurigo).  In December 2005, the Veteran filed a notice of 
disagreement as to the issues of service connection for 
prurigo nodularis and an increased disability rating for 
hepatitis C.  During the pendency of this appeal, however, in 
October 2006, the RO granted service connection for prurigo 
nodularis.  This represents a full grant of the benefit 
sought on appeal.  As such, the issue is not currently before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected 
hepatitis C warrants a compensable disability rating. 

The Veteran was provided a VA examination in May 2005.  The 
examiner found that the Veteran had received Rebetron therapy 
for 6 months and that subsequent testing was negative; the 
Veteran was thought to have experienced a "cure" with no 
functional effects.

In his December 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran asserted that his hepatitis C was 
currently active, contrary to the negative findings of his 
May 2005 VA examination.  He also submitted a June 2005 
private medical record, from Dr. J.A.S., indicating the 
presence of the hepatitis C virus.

The most recent VA examination was provided in May 2005, with 
an addendum provided in July 2005.  Thus, an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Additionally, no VA outpatient treatment records have been 
associated with the claims file since July 2007.  VA has a 
statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
See 38 U.S.C. § 5103A (b), (c) (3); 38 C.F.R. § 3.159(c).  
Indeed, the criteria for rating hepatitis C, under Diagnostic 
Code 7354, requires an assessment of findings from the last 
12 month period.  38 C.F.R. § 4.115.

The Veteran has also submitted a June 2005 private medical 
record, from Dr. J.A.S., indicating at least testing for 
hepatitis C.  The private medical records from Dr. J.A.S. are 
not associated with the claims file.  If possible, the RO/AMC 
should contact the Veteran and obtain these records.  

The Board also notes that the Veteran was not provided 
adequate notice in regards to his increased rating claim.  As 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Proper VCAA notice was not provided to the Veteran in regards 
to his claim for an increased rating.  Notice compliant with 
VCAA standards must thus be provided to the Veteran.  
Specifically, the Veteran should be informed that a worsening 
of his disability has occurred to support his claim for an 
increased rating.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall provide the 
Veteran with notice consistent with the 
VCAA regarding his increased rating 
claim, specifically including notice 
that he should demonstrate a worsening 
of his disability.

2  The RO/AMC should contact the 
Veteran and request information 
concerning his medical treatment for 
hepatitis C, including all non-VA 
treatment providers, specifically 
including the  Dr. J.A.S. referred to 
by the Veteran in the December 2006 VA 
Form 9.  After obtaining the necessary 
authorizations from the Veteran, the 
RO/AMC should then obtain the Veteran's 
applicable medical records and 
associate them with the claims file.  

3.  The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  This 
specifically includes any additional 
records of VA treatment.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran 
should be informed in writing.

	4.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA 
examination to determine the current 
nature and extent of his hepatitis C.  
The entire claims file and a copy of 
this Remand must be reviewed by the 
examiner in conjunction with conducting 
the examination.  All necessary tests 
and studies should be performed, and 
all findings must be reported in 
detail.

The examiner's findings should also 
specifically include finding as to 
whether the Veteran's symptoms include 
fatigue, malaise, anorexia and/or 
incapacitating episodes, as well as 
vomiting, arthralgias, and right upper 
quadrant pain.  The examiner should 
also indicate the extent and range of 
time such symptoms are found to have 
occurred over the course of the appeal.  

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

6.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
